Citation Nr: 1523723	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2009, for the grant of a 10 percent disability rating for service-connected hemorrhoids.

2.  Entitlement to an initial increased rating for sinusitis, currently rated 10 percent disabling.

3.  Entitlement to an effective date earlier than March 10, 1997, for the grant of service connection for sinusitis, on a basis other than clear and unmistakable error (CUE).

4.  Whether there was CUE in a March 25, 1946 rating decision which denied entitlement to service connection for arthritis.  


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2010 rating decision, the RO granted entitlement to service connection for sinusitis, assigning a 10 percent disability rating, effective March 10, 1997.  A notice of disagreement was filed in February 2011 with regard to the disability rating and effective date assigned.  A statement of the case was issued in October 2011, and a substantive appeal was received in December 2011.

In a March 2011 rating decision, the RO determined that there was no CUE in the March 1946 rating decision which denied entitlement to service connection for arthritis.  In March 2012, the Veteran filed a notice of disagreement, a statement of the case was issued in July 2013, and a substantive appeal was received in September 2013.  

In an August 2011 rating decision, the RO granted a 10 percent disability rating for service-connected hemorrhoids, effective September 30, 2009.  In December 2011, the Veteran filed a notice of disagreement with the effective date assigned.  A statement of the case was issued in July 2013, and a substantive appeal was received in September 2013.  

The issue of whether there was CUE in the March 25, 1946 rating decision which denied entitlement to service connection for sinusitis has been raised by the record in a November 2007 submission from the Veteran's attorney.  The Agency of Original Jurisdiction (AOJ) adjudicated the CUE claim with regard to arthritis; it is not clear why the CUE claim with regard to sinusitis was not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  On December 23, 2003, an Appellant Brief was submitted to the United States Court of Appeals for Veterans Claims (Court) that included statements pertaining to the Veteran's hemorrhoids.  

2.  In an August 31, 2006 decision by the Board, in the Introduction portion of the decision, it was determined that in a December 2003 Appellant Brief before the Court, the Veteran raised the issue of entitlement to an increased evaluation for hemorrhoids.

3.  In a December 1950 rating decision, entitlement to service connection for sinusitis was denied; the Veteran did not file a notice of disagreement with that determination.

4.  On March 10, 1997, the Veteran filed a claim to reopen entitlement to service connection for sinusitis.

5.  Entitlement to service connection for arthritis was denied by the RO in a March 25, 1946 rating decision.  The Veteran was notified of the decision and his appellate rights and did not file a notice of disagreement.

6.  The March 1946 rating decision denying entitlement to service connection for arthritis was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 23, 2003, for the assignment of a 10 percent disability rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than March 10, 1997, for the grant of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

3.  The March 25, 1946 rating decision, which denied entitlement to service connection for arthritis, is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  The March 1946 rating decision which denied service connection for arthritis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claim of CUE in the prior rating decision, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

VCAA

With regard to the Veteran's claim for an earlier effective date, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The earlier effective date sinusitis appeal (stemming from the February 2010 rating decision) arises from a disagreement with the effective date assigned following the grant of service connection.  Appropriate notice was issued to the Veteran in September 2004 and October 2006 pertaining to his underlying service connection claim.  The October 2006 notice included effective date provisions.  The earlier effective date hemorrhoids appeal (stemming from the August 2011 rating decision) arises from a disagreement with the effective date assigned following the grant of an increased rating.  Appropriate notice was issued to the Veteran in May 2011 regarding his claim for an increased rating which included notice pertaining to the effective date provisions.  Thus, further VCAA notice is, therefore, not required in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's claims for compensation and medical records.  There is no indication of relevant, outstanding records which would support the Veteran's claims for earlier effective dates.  38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c)(1)-(3).  An examination or medical opinion is not required, because the issues do not turn on a medical question.

 For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issues.

Earlier effective dates

Hemorrhoids

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Service connection for hemorrhoids was established in a March 1946 rating decision, and a noncompensable rating was assigned effective February 7, 1946.  

On March 10, 1997, the Veteran filed a formal increased rating claim for hemorrhoids.  In a May 1997 rating decision, the RO denied entitlement to an increased rating for hemorrhoids, and also denied entitlement to service connection for sinusitis and arthritis.  In October 1997, the Veteran filed a notice of disagreement with regard to the RO's denial of service connection for sinusitis and arthritis, but did not reference hemorrhoids in the submission.  The Veteran perfected an appeal with regard to the sinusitis issue.  

On December 23, 2003, the Veteran's attorney filed an 'Appellant Brief' with the Court in support of the Veteran's appeal of the Board's February 2003 denial of service connection for sinusitis.  See Court Docket No. 03-1110.  In such Brief, the Veteran's attorney raised the issue of whether the October 1997 submission had constituted a notice of disagreement with regard to the hemorrhoid issue.  In raising such issue, it could also be construed as the Veteran (through his attorney) claiming entitlement to an increased rating for hemorrhoids.  See Appellant Brief at 18-19.  

In an August 2006 Board decision, it was determined that the Veteran's October 1997 submission could not be reasonably construed as expressing disagreement with the RO's May 1997 decision denying his claim for a compensable rating for hemorrhoids.  Such decision is final.  38 U.S.C.A. § 7104.  In the Introduction portion of the August 2006 decision, the Board determined that in the December 2003 Appellant Brief before the Court, the Veteran had raised an increased evaluation for hemorrhoids.  Such increased rating claim was referred to the RO for further development.

Despite such referral by the August 2006 Board, the RO did not adjudicate entitlement to an increased rating for hemorrhoids.  In December 2006 and November 2007 submissions to the RO, the Veteran's attorney requested adjudication of the referred increased rating claim, to no avail.  In a submission received on September 30, 2009, the Veteran's attorney requested an increased (compensable) rating for service-connected hemorrhoids and referenced the December 2003 claim.  In an August 2011 rating decision, the RO assigned a 10 percent disability rating to hemorrhoids, effective September 30, 2009.  Such rating was assigned based on VA treatment records and findings in a May 2011 VA examination.

As detailed above, on December 23, 2003, an Appellant Brief was submitted to the Court and was associated with the claims folder which address his service-connected hemorrhoids.  While on its face such submission may not be viewed as an increased rating claim, the submission does reference the rating assigned to the Veteran's hemorrhoids and the August 2006 Board deemed such submission an increased rating claim for hemorrhoids, referring such claim to the RO for further development.  Unfortunately, such development was not conducted, and the RO failed to develop the increased rating claim until receipt of the September 2009 submission.  The Board finds that the December 23, 2003 submission from the Veteran's attorney constituted a claim for increased rating for hemorrhoids.  Thus, an effective date of December 23, 2003 is warranted for the award of a 10 percent rating for hemorrhoids.  

Sinusitis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

In March 1946, the Veteran filed a formal claim of service connection for sinusitis.  In a March 1946 rating decision, the RO denied entitlement to service connection for sinusitis on the basis that sinusitis was not found on the last examination.  Such rating decision was issued to the Veteran on March 28, 1946.  The Veteran did not file a notice of disagreement and the March 1946 rating decision is final.  38 U.S.C.A. § 7105.  

In a December 1950 rating decision, pursuant to P.L. 573, 81st Congress, Inst. 1, Para. 5(a) (rather than a claim to reopen from the Veteran), the RO reviewed the Veteran's claim of service connection for sinusitis.  It was noted that the Veteran was treated for acute sinusitis in service; his nose and throat were clear at discharge.  The RO concluded that his sinusitis was not incurred or aggravated during service.  The Board acknowledges that there is no copy of a letter notifying the Veteran of this decision and his appellate rights associated with the claims folder.  

In August 2006, the following appellate issues were before the Board - entitlement to service connection for sinusitis; and, whether the Veteran's statement received in October 1997, which was construed by the RO as a valid and timely notice of disagreement (NOD) with its May 1997 decision denying service connection for arthritis and sinusitis, was also a valid NOD to the same RO decision denying a claim for a compensable rating for service-connected hemorrhoids.  

In the Introduction portion of the Board's August 2006 decision, the Board acknowledged that the Veteran was attempting to argue that VA erred as a matter of law in failing to provide the Veteran with notice of the December 1950 rating decision that denied service connection for sinusitis and arthritis, and that due to the absence of this notice, the claims must have remained open since that time.  

The August 2006 Board acknowledged that the December 1950 decision, but no notice letter, is in the claims file.  The August 2006 Board noted that although there is no copy of a letter notifying the Veteran of this decision and of his appellate rights associated with the claims folder, he has not argued then or for decades thereafter that he did not receive notice, and there is no evidence suggesting improper notification. 

The August 2006 Board cited to and found the following:

Evidence of non-receipt alone is not sufficient to rebut the presumption of administrative regularity.  Warfield v. Gober, 10 Vet. App. 483 (1997); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Similarly, the absence from the record of a copy of a notice letter is not necessarily sufficient to rebut the presumption.  Id.  While the copy of the notice letter is not of record, the veteran's failure to allege nonreceipt and his subsequent in action [sic] for decades.  Moreover, the veteran submitted an application to reopen the claim in 1997 and it was developed as such by the RO with no disagreement from the veteran or his representative at the time, which indicates that he was aware of the decision in question.  Under these circumstances, the Board finds that the presumption of regularity is not rebutted and, therefore, the veteran was notified of the 1950 RO decision that denied service connection for sinusitis and arthritis.

As the findings by the Board were contained in the 'Introduction' portion of the August 2006 Board decision and were not considered 'Findings of Facts' and 'Conclusions of Law' they were not subject to appeal by the Veteran.  This Board, however, agrees with the August 2006 Board's findings.  While there is no notice letter associated with the December 1950 rating decision, it is presumed that the rating decision was issued to the Veteran.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  Thus, the Board presumes that if a rating decision was prepared in December 1950, then it was issued to the Veteran.  Moreover, such rating decision appears to have been generated based on the RO's own initiative and jurisdiction, rather than a claim submitted by the Veteran.  The Veteran did not express disagreement with the March 1946 or December 1950 rating decisions.  His claim to reopen was received in March 1997, thus over 46 years after the RO had previously adjudicated the claim.  The Board does not find clear evidence to rebut the presumption of regularity - in this case that the Veteran received notice of the December 1950 rating decision.  

As the Veteran did not file notices of disagreement with the RO's March 1946 and December 1950 rating decisions within the one-year prescribed period and no new and material evidence was received within the one year period after issuance of the respective rating decisions, the RO's decisions are final.  38 U.S.C.A. § 7105.  

The effective date provisions do not allow an effective date dating back to receipt of his original March 1946 claim, due to the finality of the respective March 1946 and December 1950 rating decisions.

Based on the above, the earliest date of receipt of a reopened claim of service connection for sinusitis is March 10, 1997, the date the RO received the Veteran's claim to reopen.  An effective date earlier than March 10, 1997, is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to March 10, 1997, for the award of service connection for sinusitis.

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board notes that the Veteran's claim of CUE in the March 1946 rating decision with respect to the denial of service connection for sinusitis has been referred to the RO for appropriate action.

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in 1946 with respect to awards of service connection were essentially unchanged from those in effect at present; however, the numeric designations differed.  See generally Pub. Law No. 77-361 (effective December 20, 1941); VA Inst. 1 to Sec. 9(a) and (b) of Pub. Law. No. 78-144 (effective July 13, 1943); Regulations and Procedure - Regulations (R&PR) 1077(B) (effective December 20, 1941).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 471, 471a (1940); 38 C.F.R. §§ 2.1077, 2.1078 (1938, 1946).  

In March 1946, the Veteran filed a formal claim of service connection for 'arthritis, all joints.'  Of record were service treatment records.  

Entries dated in January 1943 reflect a 'trick knee' and 'arthritis in right shoulder and in both knees.'  In November 1945 the Veteran was admitted for possible rheumatoid arthritis.  'Progress Notes' dated in November and December 1945 reflects a discharge notation of 'no evidence of organic disease' and a final diagnosis of 'ill-defined condition of musculo-skeletal system manifested by poorly described aches and pains in shoulders, elbow, knees.'  The record reflects further that the 'ill-defined condition of musculo-skeletal system manifested by occasional fleeting aches and pains in shoulders, elbows and knees' and 'no positive organic findings on lab findings.'  A January 1946 clinical record reflects a January 1946 'Radiologic Record' reflects findings of slight osteoporosis about the right shoulder joint with otherwise negative findings.  A 'Medical Detachment' evaluation reflects that the Veteran complained of dull pain, generalized, lower right quadrant, for two months duration.  He reported that he injured in his right knee in 1937 while playing football.  He reported occasional pain, weakness in knee and also in elbows and shoulders.  He reported he was told by Army physicians in 1943 that he has healed Osgood-Schlatter disease.  Review of systems was essentially negative except for his complaints.  On physical examination, the examiner noted that the Veteran had been examined three times and the examiner had never been able to find anything define to account for his symptoms.  A January 1946 record reflects that the transfer diagnosis was not confirmed, and there was no disease, observation for joint pain and arthralgia.  A February 1946 'Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement' reflects a notation of 'persistent arthralgia, generalized.'  

In a March 25, 1946 rating decision, the RO denied entitlement to service connection for arthritis, which the RO determined was 'not found on last examination.'  Such rating decision was issued to the Veteran on March 28, 1946.  

The Veteran contends that there was clear and unmistakable error in the March 1946 rating decision which denied service connection for arthritis.  Initially, the Board notes that in February 1990, 38 U.S.C.A. § 5104(b) was enacted which requires that RO decisions specify evidence considered and reasons for disposition.  See also Crippen v. Brown, 9 Vet. App. 412 (1996).  Prior to enactment of such regulation, the Court required that it be clear from the face of the RO decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case.  See id, citing Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  

In the case at hand, the requirement for a detailed statement of reasons and bases was not applicable at the time of the challenged rating decision.  See, e.g., Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).  Because the RO had no obligation at the time of issuance of the March 1946 decision to recite the evidence considered, "[s]ilence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  See id; see also Russell; and, Mason v. Brown, 8 Vet. App. 44 (1995).  Additionally, a current provision of law not applicable at the time of the challenged decision may not form the basis for a CUE allegation.  Id.  

As indicated above, the law provides that a prior final rating action will be revised only on the basis of CUE. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. 40, 43 (1993).

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Essentially, the Veteran argues that there was an in-service finding of rheumatoid arthritis and/or arthritis, and the February 1946 discharge examination also reflects a finding of arthritis.  Likewise, the Veteran argues that the presumptive provisions pertaining to arthritis should apply.  

As noted, at the time of the issuance of the March 1946 rating decision, the only evidence on file at that time consisted of service treatment records and the Veteran's original claim.  The Board acknowledges that the RO referenced a VA examination in the March 2011 rating decision and July 2013 statement of the case; however, the Board notes that there was no VA examination of record and it appears that the RO is referencing the February 1946 discharge examination.  Likewise, the March 1946 RO indicated in the rating decision that only service records were considered.  

In the March 1946 rating decision, the RO determined that arthritis had not been found on the last examination.  

In rendering the finding in the rating decision, the RO relied on the findings of medical examiners contained in the service treatment records and examination reports which reflect that he was admitted for possible rheumatoid arthritis, but ultimately examiners concluded that he did not have this condition, finding that he had an 'ill-defined condition of musculo-skeletal system manifested by occasional fleeting aches and pains in shoulders, elbows, and knees.'  On laboratory testing, there were no positive organic findings.  Likewise, his February 1946 discharge examination reflects a finding of 'persistent arthralgia, generalized.'  Arthralgia is defined as pain in a joint, especially one not inflammatory in character.  See STEDMAN'S MEDICAL DICTIONARY 149 (27th ed. 2000).  Arthralgia, despite beginning with 'Arthr,' does not constitute arthritis.  The Veteran argues that there was a diagnosis of arthritis reflected in service treatment records and upon separation from service, but the records only reflect that further testing and examination was conducted based on 'possible rheumatoid arthritis' and ultimately arthritis was not diagnosed.  Arthralgia does not constitute arthritis, but rather pain in the joint.  

Although the rating decision was not optimally comprehensive in its discussion, again, the Court has recognized that RO decisions issued prior to February 1990 may not be as thorough as those by today's standards.  Given the negative service treatment records and a lack of diagnosis rendered at the time of separation from service, the Board is satisfied that the RO decision was a fair exercise in rating judgment.  Likewise, as arthritis was not shown in service or within a year after separation from service, the presumptive service connection provisions for chronic diseases was inapplicable.  38 C.F.R. § 3.309.  Although the Veteran contends that the evidence was adequate at this time for the grant of service connection and the error occurred by not so granting, for the above reasons, the Board cannot agree that CUE was committed.  Based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).  

Any argument that further development should have been conducted at the time of receipt of his claim for compensation, such as affording him a VA examination, the Board notes that the Court has held, however, that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's contentions essentially amount to an argument on how the RO weighed the evidence, rather than clear evidence that the RO did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the March 1946 rating decision, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  


ORDER

An effective date of December 23, 2003, for the award of a 10 percent rating for hemorrhoids is granted.

An effective date earlier than March 10, 1997, for the grant of service connection for sinusitis is denied.

The March 25, 1946 RO decision, which denied entitlement to service connection for arthritis, was not clearly and unmistakably erroneous.  The appeal is denied.


REMAND

Initial increased rating

In March 2009, the Veteran underwent a VA examination to assess the etiology and severity of his sinusitis.  Thereafter, service connection was established and a 10 percent rating was assigned.  As such examination was conducted over six years ago, the Veteran should be afforded a VA examination to assess the severity of his sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an examination with a physician to determine the severity of his sinusitis.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should indicate whether the Veteran's sinusitis is manifested by the presence of polyps; incapacitating episodes requiring prolonged antibiotic treatment (please state the length of the treatment); non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (please state the amount of non-incapacitating episodes per year); chronic osteomyelitis following radical surgery, or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether he experiences purulent discharge or crusting after repeated surgeries.  

2.  After completion of the above, review the expanded record and readjudicate the initial increased rating claim for sinusitis.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


